Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-20 are directed to an allowable product/apparatus. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-8, directed to the process of making or using an allowable product/apparatus, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/26/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tim Kitchen on 4/1/2021.
The application has been amended as follows: 

Amend claim 1 as follows:
	A method for unpacking one or more objects produced by means of additive manufacturing from a granular material in a job box, the job box including a platform that includes a plurality of holes, the plurality of holes being transitional between a closed position and an open position, in the closed position the non-solidified granular material cannot be discharged from the job box through the plurality of holes, in the open position the non-solidified granular material is capable of being discharged from the job box through the plurality of holes, the method comprising:
	coupling the job box to a support of an unpacking station, the support being supported on a plurality of support areas that that are each movable in height;
	opening the plurality of through holes to discharge the non-solidified granular material from the job box after the job box is coupled to the support of the unpacking station; 
; and
	wherein the unpacking station includes a fixed structure on which the support is arranged, the plurality of support areas comprising a plurality of inflatable elements arranged between the fixed structure and the support, each of the inflatable elements being inflated to increase in height and deflated to decrease in height to alter the inclination of the job box.

	Cancel claim 4.

	Amend the preamble of claim 5 to change the dependency from 4 to 1:
The method of claim [[4]] 1 …

	Amend the preamble of claim 8 to change the dependency from 4 to 1:
The method of claim [[4]] 1 …

	Amend claim 9 as follows:
	An unpacking system for unpacking one or more objects produced by means of additive manufacturing from a granular material, the system comprising:
	a job box including a platform that is configured to support the one or more objects and non-solidified granular material, the platform including a plurality of holes, 
	a first actuator configured to open and close the plurality of holes; an unpacking station including a support arranged with freedom of movement on a fixed structure, the job box being coupled to the support, the support having a through opening through which the non-solidified granular material passes when the plurality of through openings are open; 
	a second actuator configured to cause a controlled inclination of the support in different directions with respect to the fixed structure; and 
	wherein the second actuator comprises a plurality of inflatable elements arranged between the support and the fixed structure, each of the plurality of inflatable element being inflatable and deflated to cause the controlled inclination of the support in the different directions.

	Cancel claim 10.

	Amend the preamble of claim 11 to change the dependency from 10 to 9:
The method of claim [[10]] 9 …

	Amend the preamble of claim 12 to change the dependency from 10 to 9:
The method of claim [[10]] 9 …

	Amend the preamble of claim 14 to change the dependency from 10 to 9:
The method of claim [[10]] 9 …


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate or make obvious the claimed unpacking method and apparatus, in particular the inflatable elements that inflate and deflate to change the inclination of the job box.  The closest prior art is as cited on the IDS and PTO-892.  In particular, Muller (US 2015/0258744) teaches opening and closing openings in the bottom to allow powder to be removed, Oberhofer (US 2007/0001342) teaches tilting the support with pneumatic cylinders (which is not the same as an inflatable element) to remove excess powder, and Huang Shuzhe (CN 2522196) teaches air bags as vibration dampers but does not inflate/deflate to incline the structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068.  The examiner can normally be reached on Mon-Fri 8am-6pm. Direct Fax 571-270-8068.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743